internal_revenue_service number release date index number ------------------------------ --------------------------- --------------------------- -------------------------- ----------------- -------------------------- in re --------------------------- -------------------------- ------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl br2 plr-154860-05 date date -------------------------- ------------------------- ------------------------ ---------------------- legend legend date taxpayer country x dear -------------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-1 and -3 to elect to be treated as a domestic_corporation under d of the internal_revenue_code code effective for the tax_year ending on date and thereafter the information submitted for consideration is set forth below facts taxpayer is as an insurance_company organized under the laws of country x on date taxpayer failed to make a timely d election neither taxpayer nor its shareholders were familiar with the procedural requirements to elect to be treated as a domestic_corporation and relied entirely on various professional advisors to ensure that the corporation would be organized in a manner consistent with the taxpayer’s best interests nevertheless taxpayer’s advisors failed to timely elect treatment as a domestic_corporation plr-154860-05 taxpayer requests an extension of time to make the sec_953 election before its failure to make the election was discovered by the internal_revenue_service taxpayer represents that none of the disqualifying conditions described in sec_301_9100-3 have occurred law sec_953 provides that a foreign_insurance_company may elect to be treated as a domestic_corporation revproc_2003_47 2003_2_cb_55 provides that in the case of a corporation making an election to be treated as a domestic_corporation such election shall be made by the due_date prescribed under sec_6072 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i ii iii requests relief before the failure to make the regulatory election is discovered by the irs failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-154860-05 sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably or in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight analysis the time and manner of making an election under sec_953 is prescribed by rev_proc because sec_953 falls within subtitle a of the code it is within the commissioner’s discretion to grant a taxpayer a reasonable extension of time to make such an election based on taxpayer’s affidavit we conclude that taxpayer acted reasonably and in good_faith because relief was requested before the failure to make the regulatory election was discovered by the irs additionally we conclude that the granting of an extension of time to make the election will not prejudice the interests of the government see sec_301_9100-3 conclusion taxpayer is granted an extension of time until days from the date of this letter_ruling to make an election under sec_953 election to be treated as a domestic_corporation the taxpayer should attach a copy of this letter_ruling to its federal_income_tax return for the relevant year this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely valerie mark lippe senior technical reviewer international branch office_of_chief_counsel
